Citation Nr: 0517217	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post prostatectomy, including as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran had over 19 years active duty service ending in 
November 1964 with subsequent reserve service.

This appeal arises from a September 2001 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The veteran requested a Board hearing, but declined a 
scheduled hearing in February 2004.  Under these 
circumstances, the request for hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  Prostate cancer was first manifested many years after 
service, and there is no competent evidence otherwise 
relating this condition to the veteran's military service.

2.  The veteran served aboard a United States naval vessel 
stationed in the waters off Vietnam during the Vietnam era, 
but he did not have actual service or visitation in Vietnam.


CONCLUSION OF LAW

Prostate cancer, status post prostatectomy, was not incurred 
in or aggravated by the veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.307(a)(6), 3.309(e), 3.313 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).   

In February 2001 and July 2003 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The July 2003 letter 
also contained language in effect advising the veteran to 
submit or identify any evidence that he believed would help 
the RO decide his claim.  See Pelegrini v. Principi, 
18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The U.S. Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  Here, the Board acknowledges that 
the July 2003 VCAA notice was provided to the veteran long 
after the initial adjudication of his claim in September 
2001.  However, the July 2003 letter was provided to the 
veteran in an attempt to remedy perceived shortcomings in the 
February 2001 letter that did not adequately notify the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given before 
the RO transferred the appeal to the Board for appellate 
consideration.  The content of the notice fully complied with 
the requirements of 38 U. S.C. §5103(a) and 38 C.F.R. 
§3.159(b).  The appellant has been provided with every 
opportunity to submit all evidence and argument in support of 
his claim, and to respond to the VCAA notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9Vet. App. 553 (1996).  
Here, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (April 14, 2005).  

The Board finds that the veteran received the same benefit of 
the RO's full consideration of the all the evidence of 
record, as he would have received had he received the 
compliant VCAA notice prior to initial adjudication.  For the 
reasons set forth above, the Board finds that VA has fully 
satisfied its notification duties to the veteran and that he 
has not been prejudiced by any post-initial adjudication 
notification.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  It is 
also noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) .  There is no indication of outstanding 
records, nor is there a need for another VA medical opinion, 
given the thoroughness of the examination reports obtained by 
the RO.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
For all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Service Connection

Law and Regulation

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004)(emphasis added).  The VA General Counsel has 
determined that the regulatory definition (which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

The evidence of record shows that the veteran served in the 
United States Navy during the Vietnam conflict.  The 
veteran's service personnel record indicates the veteran 
served on the U.S.S. Oriskany, CVA-34, an aircraft carrier 
while stationed off the Coast of Vietnam.  The veteran 
reports, and the evidence shows, that the veteran served on 
the flight line of the carrier.  The record does not 
establish, nor does the veteran contend, that the veteran was 
ever stationed within or visited Vietnam proper.  
Accordingly, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are not applicable to this case.  
Therefore, the Board finds that service connection for 
prostate cancer due to exposure to Agent Orange is not 
warranted under this provision.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2004).  

The veteran argues that because he was stationed off the 
shore of Vietnam, he was exposed to airborne sprayed 
herbicide and he should be deemed exposed, with the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) 
applicable to his case.  The restrictions of 38 C.F.R. 
§ 3.307(a)(6)(iii) are clear, in order for the provision to 
apply, service in the waters offshore is included only if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.

The Board also notes here that direct service connection can 
be established by "show[ing] that the disease or malady was 
incurred during or aggravated by service."  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  However, the clear preponderance 
of the evidence is against a finding that the veteran's 
prostate cancer was otherwise related to service.  Service 
medical records do not document any treatment for prostate 
disorders or any genitourinary disorder.  Periodic 
examinations during active duty service and reserve service 
show clinically normal rectal examinations.  The medical 
evidence shows that the veteran was first treated in 1990, 
many years after his discharge from service.  There is 
therefore no basis for granting service connection under the 
one-year presumptive provisions.  Furthermore, there is no 
competent evidence otherwise linking the veteran's prostate 
cancer with active duty service.  

In sum, the preponderance of the evidence is against the 
claim for service connection for prostate cancer, status post 
prostatectomy.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




ORDER

The appeal is denied.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


